Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-26, 33-34, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 22, 33, and 39, it states “wherein an outlet cross-sectional area of the outlet passageway is approximately equal to the cross sectional area”; it is confusing as to what it is approximately equal to.  It appears that it should be “equal to the cross-sectional area of the cell chamber”. For purposes of examination, the claim is being interpreted as being equal to the cross-sectional area of the cell chamber.
With regard to claim 39, the phrase “the sample from the cell chamber through an outlet passageway to the cell chamber” is confusing since the sample does not flow through an outlet passageway to the cell chamber. It appears that the phrase “to the cell chamber” should be deleted from the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 9, 11-12, 16-19, and 21 of U.S. Patent No. 10,753,856. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach of a cell assembly comprising a base window, cap window, gasket, an inlet passageway, and an outlet passageway.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims do not claim the flow cell chamber has a cross-sectional area measured orthogonal to flow that is approximately equal to an inlet cross-sectional area of the inlet passageway measured orthogonal to the flow as claimed in U.S. Patent No. 10,753,856,  but the present claims are broader than the claims in U.S. Patent No. 10,753,856  and thus are anticipated by the claims in the U.S. Patent No. 10,753,856.

Listing of Claims: Application vs U.S. Patent No. 10,753,856
Claim 21 – Claim 1 
Claim 22 – Claim 2
Claim 23 – Claim 1
Claim 24 – Claim 21
Claim 25 – Claim 1
Claim 26 – Claim 6
Claim 27 – Claim 9
Claim 28 – Claim 1
Claim 29 – Claim 11
Claim 30 – Claim 12
Claim 31 – Claim 11
Claim 32 – Claim 9
Claim 33 – Claim 2
Claim 34 – Claim 21
Claim 35 – Claim 1
Claim 36 – Claim 16
Claim 37 – Claim 17
Claim 38 – Claim 18
Claim 39 – Claim 16
Claim 40 – Claim 19
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 28-30, and 36-39 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marshal et al (US 2015/02765488 A1).	
With regard to claim 21, Marshal et al teach of a flow cell assembly for a fluid analyzer that analyzes a sample in accordance with figure 2, the flow cell (30) comprising:
a base (2) (the base window itself is a base) includes a base window (2) (para 62, lines 3-4), the base (2) defining a portion of a cell chamber (34) (para 62, lines 3-5) having a path length of less than or equal to three millimeters (the cell width is 2 mm; see Table 1); and 
an inlet passageway (40) into the flow cell chamber (34) has a cell cross-sectional area that is approximately equal to an inlet cross-sectional area of the inlet passageway (40) (see figure 2).
With regard to claim 28, Marshall et al teach in accordance with figure 2 of the cell chamber (34) having a rectangular shape (para 122, lines 14-16; para 62 ,lines 12-16).
With regard to claim 29, Marshall et al teach in accordance with figures 1 and 2 of a light source (16) that directs an input light beam into the base window (32) into the sample in the cell chamber (34) wherein the light source (16) is a tunable laser that is tuned to different center wavelengths over time while the sample is in the cell chamber (para 47, lines 10-13).
With regard to claim 30, Marshall et al teach in accordance with figure 2  of a pump assembly (61)  that moves the sample through the cell chamber (34) (para 54, lines 1-4); wherein the light source (16) is tuned to different center wavelengths while the sample is flowing through the cell chamber (para 47, lines 10-13).
With regard to claim 36, Marshall et al teach in accordance with figure 2 of method for analyzing a sample, the method comprising:
providing a base (2) (the base window itself is a base) that includes a base window (2) (para 62, lines 3-4); the base (2) defining at least a portion of cell chamber (34 having a path length of less than or equal to three millimeters ((the cell width is 2 mm; see Table 1); and
directing the sample into the cell chamber (34) through an inlet passageway (40); wherein the cell chamber (34) has a cell cross-sectional area that is approximately equal to an inlet cross-sectional area of the inlet passageway (40) (see figure 2).
With regard to claim 37, Marshall et al teach in accordance with figures 1 and 2 of directing an input light beam from a light source (16)  through the base window (32) into the sample in the cell chamber (34), and collecting the beam that passes through the sample with an optical detector assembly, wherein the light source is a tunable mid-infrared laser that is tuned to different center wavelengths over time while the sample is in the cell chamber; wherein the input light beam is normal to the windows (para 47, lines 10-13).
With regard to claim 38, Marshall et al teach in accordance with figure 2 of providing a cap (38) (the cap window itself is a cap) that includes a cap window (38) that is spaced apart from the base window (32); securing the base (32) to the cap (38) with a gasket (44) therebetween; wherein the windows (32 & 38) are spaced apart along a window axis; and wherein the step of directing includes the inlet passageway (42) being an angle of less than seventy degrees relative to window axis (see figure 19).
With regard to claim 39, Marshall et al teach in accordance with figure 2 of removing the sample from the cell chamber (24) through an outlet passageway (40); wherein an outlet cross-sectional area of the outlet passageway (40) is approximately equal to the cell cross- sectional area of the cell chamber (34) (see figure 2).
Claims 21-23, 26-27, 36, and 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Miller (US 2,810,835).	
With regard to claim 21, Miller teaches of a flow cell assembly for a fluid analyzer that analyzes a sample in accordance with figure 1, the flow cell comprising:
a base (16 & 20) includes a base window (20) (col 2, lines 11-16), the base (16 & 20) defining a portion of a cell chamber (21c) (col 2, lines 29-31) having a path length of less than or equal to three millimeters (the thickness is equal to a path length; wherein the thickness is about one millimeter or less; col 2, lines 34-41); and 
an inlet passageway (26) into the flow cell chamber (21c) has a cell cross-sectional area that is approximately equal to an inlet cross-sectional area of the inlet passageway (26) (see figure 1).
With regard to claim 22, Miller teaches in accordance with figure 1 of an outlet passageway (28) into the cell chamber (21c) that allows the sample to exit the cell chamber (21c); wherein an outlet cross-sectional area of the outlet passageway is approximately equal to the cell cross sectional of the cell chamber (21c) (see figure 1).
With regard to claim 23, Miller teaches in accordance with figure 1 of a cap (17 & 22) that is coupled to the base (16 & 20), and a gasket (21) that is coupled to and positioned between the base (16 & 20) and the cap (17 & 22); wherein the cap (17 & 22) includes a cap window (22) and the inlet passageway (26) extends through the base (16 & 20); wherein the outlet passageway (28) extends through the cap (17 & 22).
With regard to claim 26, Miller teaches in accordance with figure 1 of wherein a gasket thickness of the gasket (21) defines the path length of the cell chamber (21c) (see figure 1).
With regard to claim 27, Miller teaches in accordance with figure 1 of wherein the flow cell chamber (21c) has a volume of less than one micro-liter (thickness of cell about one millimeter or less and the diameter of cell less than 1 inch; col 2, lines 34-41).
With regard to claim 36, Miller teaches in accordance with figure 1 of method for analyzing a sample, the method comprising:
providing a base (16 & 20) that includes a base window (20) (col 2, lines 11-17); the base (16 & 20) defining at least a portion of cell chamber (21c) having a path length of less than or equal to three millimeters (the thickness is equal to a path length; wherein the thickness is about one millimeter or less; col 2, lines 34-41); and
directing the sample into the cell chamber through an inlet passageway (26); wherein the cell chamber(21c) has a cell cross-sectional area that is approximately equal to an inlet cross-sectional area of the inlet passageway (26) (see figure 1).
With regard to claim 40, Miller teaches in accordance with figure 1 of wherein the cell chamber has a volume of less than one micro-liter (thickness of cell about one millimeter or less and the diameter of cell less than 1 inch; col 2, lines 34-41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2,810,835) in view of Marshall et al (US 2015/0276588).
With regard to claim 24, Miller teaches of a flow cell assembly for a fluid analyzer that analyzes a sample in accordance with figure 1, the flow cell comprising:
a base (16 & 20) includes a base window (20) (col 2, lines 11-16), the base (16 & 20) defining a portion of a cell chamber (21c) (col 2, lines 29-31) having a path length of less than or equal to three millimeters (the thickness is equal to a path length; wherein the thickness is about one millimeter or less; col 2, lines 34-41); and 
an inlet passageway (26) into the flow cell chamber (21c) has a cell cross-sectional area that is approximately equal to an inlet cross-sectional area of the inlet passageway (26) (see figure 1).
With regard to claim 24, Miller teaches in accordance with figure 1 of wherein the windows (20 and 22) are spaced apart along a window axis (see figure 1).
With regard to claim 24, Miller lacks the teaching of at least one of the passageways (26) is at an angle of less than 70 degrees relative to the window axis.
Marshall et al teach of the passageways at an angle of less than 70 degrees relative to the window axis (see figure 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Marshall et al of the passageway being at angle of seventy degrees relative to the window axis into Miller’s cell assembly to prevent turbulent flow and therefore the problem of air bubbles in the stream to provide for a more accurate and precise measurement.
With regard to claim 25, Miller teaches in accordance with figure 1 of wherein the base (16 & 20) includes a base aperture that is aligned with the base window (20), and the cap (17 & 22) includes a cap aperture that is aligned with the cap window (22); and wherein the base window (20), the base aperture, the cap window (22), and the cap aperture are aligned along the window axis (see figure 1). 
With regard to claim 31, Miller teaches in accordance with figure 1 of a fluid analyzer for analyzing a sample comprising:
a cell assembly having (i) a base (16 & 20) that includes a base window (20) 
(col 2, lines 11-16); (ii) a cap (17 & 22)that is secured to the base (16 & 20), the cap (17 & 22) includes a cap window (22) that is spaced apart from the base window (20)(col 2, lines 11-17); (iii) a gasket (21)hat is secured to and positioned between the base (16 & 20) and the cap (17 & 22), the gasket (21) including a gasket body that includes a gasket opening (see figure 2); wherein the gasket body (21), the base (16 & 20) and the cap (17 & 22) cooperate to define a cell chamber (21c); and (iv) an inlet passageway (27) into the cell chamber (21c) that allows the sample to be directed into the cell chamber (21c); wherein the cell chamber (21c) has a path length between the windows (20&22) (col 2, lines 30-31); wherein the path length is less than or equal to three millimeters (the thickness is equal to a path length; wherein the thickness is about one millimeter or less; col 2, lines 34-41); and wherein the cell chamber (21c) has a cell cross-sectional area that is approximately equal to an inlet cross-sectional area (26) of the inlet passageway (27) (see figure 1);
a light source (10) that directs an input light beam through one of the windows  (20 & 22) into the sample in the cell chamber (21c), wherein the input light beam is normal to the windows (see figure 1; the light beam is normal to the windows (20 & 22); and
an optical detector assembly (15 & 16) that receives the beam that passes through the sample (col 1; lines 60-67).
With regard to claim 31, Miller lacks the teaching of wherein the light source is a tunable mid- infrared laser that is tuned to different center wavelengths in the mid-infrared range over time while the sample is in the cell chamber.
With regard to claim 31, Marshall et al teach in accordance with figures 1 and 2 of a light source (16) that directs an input light beam into the base window (32) into the sample in the cell chamber (34) wherein the light source (16) is a tunable laser that is tuned to different center wavelengths over time while the sample is in the cell chamber (para 47, lines 10-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a tunable laser tuned to different center wavelengths into Miller’s cell assembly to provide a more accurate and precise measurement of different materials.
With regard to claim 32, Miller teaches in accordance with figure 1 of wherein the cell chamber (21c) has a volume of less than one micro-liter (thickness of cell about one millimeter or less and the diameter of cell less than 1 inch; col 2, lines 34-41).
With regard to claim 33, Miller teaches in accordance with figure 1 of wherein the cell chamber (21c) includes an outlet passageway (29) into the cell chamber (21c) that allows the sample to exit the cell chamber; wherein an outlet cross-sectional area (28) of the outlet passageway (29) is approximately equal to the cell cross-sectional area of the cell chamber (21c) (see figure 1). 
With regard to claim 34, Miller teaches in accordance with figure 1 of wherein the windows (20 and 22) are spaced apart along a window axis (see figure 1).
With regard to claim 34, Miller lacks the teaching of at least one of the passageways (26) is at an angle of less than 70 degrees relative to the window axis.
Marshall et al teach of the passageways at an angle of less than 70 degrees relative to the window axis (see figure 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Marshall et al of the passageway being at angle of seventy degrees relative to the window axis into Miller’s cell assembly to prevent turbulent flow and therefore the problem of air bubbles in the stream to provide for a more accurate and precise measurement.
With regard to claim 35, Miller et al lacks the teaching of the gasket opening and the cell chamber being a rectangular shape. 
With regard to claim 35, Marshall et al teach in accordance with figure 2 of the cell chamber (34) having a rectangular shape (para 122, lines 14-16; para 62 ,lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a rectangular shaped cell chamber as taught by Marshall et al into Miller’s cell assembly to avoid bubbles as specifically taught by Marshall et al (para 62, lines 1-16) to provide for a more accurate and precise measurement.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
December 1, 2021

								 
/REBECCA C BRYANT/Examiner, Art Unit 2877